Exhibit 10.6 (a)
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE is made as of the 23rd day of October 2007 (the
“Amendment”), by and between SOUTHWEST VALLEY PARTNERS, LLC, an Indiana limited
liability company (hereinafter referred to as “Landlord”) and ULTA SALON,
COSMETICS & FRAGRANCE, INC., a Delaware corporation (hereinafter referred to as
“Tenant”), which terms “Landlord” and “Tenant” shall include the successors and
assigns of the respective parties.
WITNESSETH:
     WHEREAS, by Lease dated June 21, 2007 by and between Landlord and Tenant
(the “Lease”), Landlord did lease and demise unto Tenant approximately 328,995
square feet of bulk distribution space located within the bulk distribution
building located or to be constructed at Riverside Business Center, 4570 West
Lower Buckeye Road, Phoenix, Arizona 85034 (the “Premises”), as more
particularly described in the Lease Agreement; and
     WHEREAS, the parties hereto desire to amend the Lease as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

  1.   Capitalized Terms. All initial capitalized terms not defined herein shall
have the meaning ascribed to them in the Lease.     2.   Section 35.6.
Section 35.6 of the Lease is hereby amended and restated as follows:

      “Except as expressly permitted under this Section 35.6, this Lease shall
not be filed in any public record. Landlord acknowledges that (a) Tenant is in
the process of effecting an initial public offering (an “IPO”) of its common
stock and (b) in connection with such IPO, Tenant is required by the Securities
and Exchange Commission (the “SEC”) to file a registration statement on Form S-1
(the “Registration Statement”) and disclose certain material contracts
pertaining to Tenant’s business. Landlord further acknowledges that in order to
comply with SEC rules and regulations, Tenant may be required by the SEC to
disclose all or a portion of this Lease (as may be amended from time to time) as
an exhibit to the Registration Statement. Notwithstanding anything to the
contrary in this Section 35.6 or elsewhere in this Lease, Landlord hereby agrees
that Tenant may file (but only to the extent required by the SEC) all or such
portion of this Lease (as may be amended from time to time) as an exhibit

1



--------------------------------------------------------------------------------



 



      to the Registration Statement; provided, however, that Tenant shall
(i) use all reasonable efforts to exclude from the Registration Statement the
confidential terms of the Lease communicated by Landlord to Tenant, including
submitting to the SEC a request for confidential treatment with respect to those
terms; and (ii) fully communicate and cooperate with Landlord as to Tenant’s
filing of the Lease with the Registration Statement and its efforts to keep
certain terms confidential. Upon the request of either party, the parties shall
execute and file a memorandum of lease, which shall not disclose any of the
financial terms of this Lease.”

  3.   Miscellaneous.

  a.   Except as modified by this Amendment, all other terms, covenants and
conditions of the Lease not specifically amended hereby shall remain in full
force and effect.     b.   The Lease, as amended by this Amendment, contains the
entire agreement of the parties hereto and no representations, inducements,
promises or agreements, oral or otherwise, between the parties not embodied
herein shall be of any force or effect. The Lease may be further amended only in
writing signed by both Landlord and Tenant.     c.   This Amendment may be
executed in several counterparts, each of which shall be deemed to be an
original and all of which, collectively, shall be deemed to constitute one and
the same instrument.

IN WITNESS WHEREOF, the Landlord and Tenant have executed this instrument as of
the day and year first above written.
LANDLORD
SOUTHWEST VALLEY PARTNERS, LLC

        By:   /s/ Michael S. Curless     Name:  Michael S. Curless      Title:
EVP     

TENANT
ULTA SALON, COSMETICS & FRAGRANCE, INC.

        By:   /s/ Alex J. Lelli, Jr.     Name:  Alex J. Lelli, Jr.      Title:
Senior Vice President, Growth & Development   

2